DETAILED ACTION
This office action is in response to the communication(s) filed 02/02/2021. Currently, claims 12, 14-17 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection made below:
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Uchida (US PG PUB no: 2013/0334557) hereinafter “Uchida” in view of Shaofu Wu (WO 2012/134992), hereinafter “Wu” as shown below.
Applicant’s arguments and amendments on 02/02/2021 have been fully considered. During further examination, it was found that applicant’s amendment to claim 12 as stated “the resin molded product is obtained by extrusion molding the resin composition, obtained by mixing the resin and metal soap with a quantum dot liquid to form the resin composition into a sheet-like shape” overcome the primary prior art reference “Uchida et. al.”. However, the above stated amended limitations in claim 12 were found to be taught by the secondary prior art reference “Wu et.al.”
For at least above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Uchida (US PG PUB no: 2013/0334557) hereinafter “Uchida” in view of Shaofu Wu (WO 2012/134992), hereinafter “Wu”. (FP 7.21.aia)
Regarding claim 512: 
Uchida teaches (fig-6) a method for manufacturing a resin molded product (the molded body, fig-4, ¶-0091) obtained by molding a resin composition obtained by dispersing quantum dots (the quantum dot fluorescent body 18, fig-4, ¶0091) in a resin ( resin 22, fig-4, ¶0091), obtained by dispersing the quantum dots (the quantum dot fluorescent body 18, fig-4, ¶0091) in a solvent (¶0052),

In the same filed of endeavor, Wu teaches the resin molded product (the film samples, ¶0086) is obtained by extrusion molding (using Haake Polylab brand system (an extruder machine), ¶0086) the resin composition (the thermoplastic resin formulation, ¶0008), obtained by mixing the resin (a light transmitting thermoplastic resin, ¶0008) and metal soap (a light stabilizer additive (¶0008)- calcium stearate, ¶0037) with a quantum dot (down conversion material (¶0008)- quantum dots, ¶0010) liquid to form the resin composition (the thermoplastic resin formulation, ¶0008) into a sheet-like shape ( recover as a slab about 3mm thick, ¶0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida to incorporate the teachings of Wu  make the resin molded product (the film samples, ¶0086) is obtained by extrusion molding (using Haake Polylab brand system (an extruder machine), ¶0086) the resin composition (the thermoplastic resin formulation, ¶0008), obtained by mixing the resin (a light transmitting thermoplastic resin, ¶0008) and metal soap (a light stabilizer additive (¶0008)- calcium stearate, ¶0037) with a quantum dot (down conversion material (¶0008)- quantum dots, ¶0010) liquid to form the resin composition (the thermoplastic resin formulation, ¶0008) into a sheet-like shape ( recover as a slab about 3mm thick, ¶0086) in order to provide a film having a thickness of 15 mil and a smooth final film surface (¶0086).
Regarding claim 514: 
Uchida is silent regarding calcium stearate is used for the metal soap.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida to incorporate the teachings of Wu use calcium stearate for the metal soap (the additives, ¶0037) in order to provide optimized combinations of thermoplastic polymer stabilization and photovoltaic performance (¶0028).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Uchida (US PG PUB no: 2013/0334557) hereinafter “Uchida” in view of Shaofu Wu (WO 2012/134992), hereinafter “Wu” and further in view of Erika Takahashi (PG PUB NO: US 2009/0109388 A1), hereinafter “Takahashi. (FP 7.21.aia)
Regarding claim 515: 
Uchida is silent regarding organosilane or hexane is used for the solvent.
Takahashi teaches an organosilane or n-hexane or like (0068) can be used for the solvent in order to perform the liquid-repellent treatment (0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida to incorporate the teachings of Takahashi to use organosilane or n-hexane or like (0068) for the solvent in order to perform the liquid-repellent treatment (0010) to achieve the claimed invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Uchida (US PG PUB no: 2013/0334557) hereinafter “Uchida” in view of Shaofu Wu (WO 2012/134992), hereinafter “Wu” and further in view of Juanita N. Kurtin (PG PUB no: US 2014/0049155 A1), hereinafter “Kurtin”. (FP 7.21.aia)
Regarding claim 516: 

In the same filed of endeavor, Kurtin discloses the use of silica coatings (scattering agent) to encapsulate quantum dots in the presence of polar solvent to form a micelle (0073) in order to provide high the photoluminescence quantum yield (PLQY) (0073-0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida to incorporate the teachings of Kurtin use of silica coatings (scattering agent) to encapsulate quantum dots in the presence of polar solvent to form a micelle (0073) in order to provide high the photoluminescence quantum yield (PLQY) (0073-0075).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Uchida (US PG PUB no: 2013/0334557) hereinafter “Uchida” in view of Shaofu Wu (WO 2012/134992), hereinafter “Wu” and further in view of Rong Luo (PG PUB NO: US 2013/0249357 A1), hereinafter “Luo”. (FP 7.21.aia)
Regarding claim 517: 
Uchida is silent regarding performing extrusion molding on the resin molded product to create a pellet; and 
performing injection molding using the pellet.
In the same field of endeavor, Wu teaches performing extrusion molding (using Haake Polylab brand system (an extruder machine), ¶0086) on the resin (a light transmitting thermoplastic resin, ¶0008) molded product to create a pellet (the compound samples were cut into smaller squares of about 2.5 by 2.5 centimeters(cm)(1x 1 inch) using New Hermes Shearer (¶0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida to incorporate the teachings of Wu 
However, Wu is silent regarding performing injection molding using the pellet.
In the same field of endeavor, Luo teaches performing injection molding using the pellet (0057) to create the desired mold on an article or component-defining mold cavity (0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchida to incorporate the teachings of Luo perform injection molding using the pellet (0057) to create the desired mold on an article or component-defining mold cavity (0057).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toshihiko et al. (WO: 2014104079) teaches a phosphor containing resin molded body and a wavelength conversion member provided for general illumination and to a phosphor-containing resin producing molded resin pellets.
Haley et al. (US PG PUB No: 2015/0203747) teaches quantum dot polymer composites for on-chip light emitting diode applications are described. In an example, a composite for on-chip light emitting diode application includes a polymer matrix, a plurality of quantum dots dispersed in the polymer matrix, and a base dispersed in the polymer matrix.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M ISLAM whose telephone number is (571)272-8343.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895
/RATISHA MEHTA/Primary Examiner, Art Unit 2895